Name: Council Decision (EU, Euratom) 2018/109 of 22 January 2018 appointing six members of the Court of Auditors
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2018-01-24

 24.1.2018 EN Official Journal of the European Union L 19/10 COUNCIL DECISION (EU, Euratom) 2018/109 of 22 January 2018 appointing six members of the Court of Auditors THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 286(2) thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a thereof, Having regard to the proposals by the Republic of Bulgaria, the Kingdom of Denmark, the Kingdom of Spain, the Italian Republic, the Portuguese Republic and the Republic of Finland, Having regard to the opinions of the European Parliament (1), Whereas: (1) The terms of office of Ms Bettina Michelle JAKOBSEN, Mr Baudilio TOMÃ  MUGURUZA, Mr Pietro RUSSO, Mr JoÃ £o FIGUEIREDO and Mr Ville ITÃ LÃ  are due to expire on 28 February 2018. (2) The term of office of Ms Iliana IVANOVA is due to expire on 31 December 2018. (3) New appointments should therefore be made, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed members of the Court of Auditors: (a) for the period from 1 March 2018 to 29 February 2024:  Ms Bettina Michelle JAKOBSEN,  Mr Baudilio TOMÃ  MUGURUZA,  Mr Pietro RUSSO,  Mr JoÃ £o FIGUEIREDO,  Mr Hannu TAKKULA; (b) for the period from 1 January 2019 to 31 December 2024:  Ms Iliana IVANOVA. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 22 January 2018. For the Council The President F. MOGHERINI (1) Opinions of 14 November 2017 (not yet published in the Official Journal).